Citation Nr: 0844624	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for an eye disability, 
to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2008 Order, the Court 
endorsed a July 2008 joint motion for remand, vacated the 
April 2007 Board decision that denied the claims, and 
remanded the matter for compliance with the instructions in 
the joint motion.

In April 2007, this matter came before the Board on appeal 
from a May 2004 rating decision of the Department of Veteran 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for hypertension and for an eye 
disability, to include as secondary to service-connected 
diabetes mellitus, type II.

The Board received additional evidence from the veteran and 
the RO, which was obtained during the course of development 
for additional increased rating and individual 
unemployability claims.  As will be discussed below, to the 
extent the evidence is relevant to the instant appeal, that 
evidence is duplicative and cumulative to the evidence 
previously considered.  As such, the evidence is not 
relevant, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).


FINDINGS OF FACT

1.  The competent evidence does not relate the veteran's 
hypertension directly to service, to include Agent Orange 
exposure.

2.  The competent evidence does not show that hypertension is 
etiologically related to a service-connected disability.

3.  The veteran does not have a current eye disability.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service, and it is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).

2.  An eye disability was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Preliminary Matters

In the Board's April 2007 decision in this appeal, the Board 
recharacterized the issues.  The rating decision addressed 
the veteran's claims for hypertension and an eye disability 
on both a direct and secondary basis.  Though the statement 
of the case only addressed secondary service connection, the 
Board addressed and will address below both direct and 
secondary service connection.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  

The July 2008 joint motion for remand criticized the Board 
for failing to consider whether the veteran was prejudiced by 
this recharacterization and instructed that the Board 
consider the possibility of prejudicial harm.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Board finds that there is no prejudicial harm in 
recharacterizing the issues to include direct service 
connection.  The recharacterization reflects the veteran's 
original filings.  As will be described below, the veteran 
received Veterans Claims Assistance Act compliant notice 
prior to initial adjudication.  The RO considered direct 
service connection in the rating decision on appeal.  The 
evidence submitted subsequent to that decision did not 
reference service or raise a reasonable possibility of nexus 
to service.  On the contrary, the medical evidence received 
and all of the veteran's statements address secondary service 
connection, i.e., secondary to his service connected diabetes 
mellitus.  There is no additional evidence relating to direct 
service connection that the RO did not address in the May 
2004 rating decision.  In sum, the veteran was provided 
notice of the requirements of direct service connection prior 
to initial adjudication, was given an opportunity to provide 
evidence, and adjudication of all relevant evidence by the RO 
in the first instance.  The Board finds that there is no 
prejudicial error or harm in addressing direct service 
connection in addition to secondary in this appeal.  See 
Bernard, supra.  

II. Service Connection on a Direct and Secondary Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2008).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id; see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss blurred vision.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

a. Hypertension

The veteran contends that his currently diagnosed 
hypertension is related to his service-connected diabetes 
mellitus, type II.  The veteran was first diagnosed with this 
condition in 2003.  See, e.g., University Osteopathic Medical 
Center, June 2003.

The Board notes that the veteran originally characterized his 
claim of entitlement to service connection for hypertension 
as due to Agent Orange exposure.  See VA Form 21-4138, Sept. 
8, 2003.  The RO subsequently issued a notice letter in 
January 2004 that misstated his claim as secondary to 
diabetes mellitus, type II.  The veteran did not disagree 
with this characterization, however the Board will address 
his claim on a direct basis as well.  Hypertension is not a 
presumptive disease or condition afforded veterans who were 
exposed to Agent Orange.  See 38 C.F.R. 3.307, 3.309(e) 
(2008).

However, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, presumption is not the 
sole method for showing causation in establishing a claim for 
service connection as due to herbicide exposure.  
Unfortunately, there is no evidence of hypertension in 
service and no medical opinion that has related hypertension 
to service.  Thus, the veteran's claim fails on a direct 
basis.  See Hickson, supra.  Additionally, hypertension is 
among the chronic diseases for which service connection is 
presumed when manifested within a year of separation.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & West Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  There is no diagnosis of 
hypertension within a year of service in this case.

With regard to secondary service connection, service 
connection is in effect for diabetes mellitus, type II.  
Therefore, the first two elements needed to establish 
secondary service connection are satisfied.  See 38 C.F.R. § 
3.310 (2008); see also Allen, supra.

The remaining question is the existence of medical nexus.  In 
support of his claim, the veteran offers as evidence a 
January 2007 opinion made by a private physician, describing 
the hypertension as connected to the veteran's metabolic 
dysfunction, which is related to his diabetes.  See, e.g., 
University Medical Associates, January 2007.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the United States Court 
of Appeals for Veterans Claims (Court) stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  There is no 
evidence of record to establish that the private physician 
reviewed the veteran's medical history, nor was a basis for 
this opinion provided.

In the February 2004 VA examination, the examiner opines that 
the veteran's hypertension is not likely caused by his 
service-connected diabetes mellitus.  The veteran's 
hypertension is considered central hypertension, given that 
the veteran has no symptoms of renal compromise.  See, e.g., 
Ohio State University, University Medical Center, February 
2004.  This opinion is further supported by a private 
physician who examined the veteran one year later, stating 
that his hypertension is a separate entity from his service- 
connected diabetes mellitus.  See treatment record, M. K. 
Eldadah, M.D., February 2005.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the results from the 
VA examination to be the most persuasive.  The evidence 
showing the lack of renal compromise strengthens the 
examiner's opinion that the hypertension is not related to 
his service-connected diabetes.  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this 
case, the VA examiner offers a thorough opinion supported by 
review of the veteran's claims folder and reasons and bases 
for the opinion.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection on a 
direct or secondary basis, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Therefore, the veteran's claim for 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II is denied.

b. Eye Disability

The veteran contends that his intermittent blurred vision is 
related to his currently service-connected diabetes mellitus, 
type II.

The veteran does not have a current eye disability that is 
secondary to his service-connected diabetes mellitus, type 
II.  Though the veteran has complained of blurred vision, 
this was not attributed to a particular disability of the 
eye.  See, e.g., University Medical Associates, December 
2003; Ohio State University, University Medical Center, 
February 2004.  In April 2004, the veteran was given a VA eye 
examination, including a fundiscopic examination (the results 
of which were normal.)  See, e.g., VA examination report, 
April 2004.

The Board concedes that the veteran suffers from blurred 
vision; however, no evidence diagnosing this problem as a 
disability has been associated with the claims folder.  In 
support of this claim, the veteran has submitted letters from 
several physicians opining that his blurred vision is related 
to his service-connected diabetes.  See, e.g., University 
Medical Associates, January 2007 and February 2005; T.H. 
Littler, O.D., December 2006.  However, none of these 
physicians have provided a diagnosis that explains the 
veteran's current symptomatology.  Similar to the holding in 
Sanchez-Benitez, the private medical opinions submitted in 
support of the veteran's claim have not identified the 
underlying malady or condition that would constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In other words, the veteran's complaints of blurred vision 
are intermittent symptoms due to blood sugar fluctuations, 
but not an actual diagnosis of an underlying eye disorder.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed eye disability, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).

The Board has identified no other competent medical evidence 
that establishes the veteran has a current disability.  The 
Board has considered the veteran's statements made in 
conjunction with his claim; however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his alleged eye disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for an 
alleged eye disability, on a direct or secondary basis, must 
be denied.  See 38 U.S.C.A §5107 (West 2002 & West Supp. 
2008).

III. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The letter dated in January 2004 fully satisfied the duty to 
notify provisions for secondary service connection.  The 
March 2004 letter, however, provided the veteran with notice 
of the elements for both direct and secondary service 
connection.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  These letters were sent prior to adjudication of these 
claims.  Since the Board has concluded that the preponderance 
of the evidence is against the claims for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The veteran also pursued another set 
of claims in the time that this appeal has been pending.  The 
records obtained during the processing of those claims 
include his Social Security Administration (SSA) disability 
records.  The SSA records, to the extent they address 
hypertension and a possible eye disorder, contain duplicates 
of those previously submitted.  There is additional, later in 
time treatment records, but these are cumulative in noting 
the presence of hypertension and eye complaints.  They do not 
provide any additional, relevant diagnoses or opinions.  The 
SSA benefits decision also granted benefits based on diabetes 
mellitus and peripheral neuropathy and degenerative disc 
disease of the cervical spine.  Its conclusions are not 
relevant to the Board's present determination.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded medical examinations in February and 
April 2004 to obtain opinions as to whether his hypertension 
and eye disability could be attributed to his service- 
connected diabetes mellitus, Type II.  See 38 C.F.R. § 
3.159(c)(4) (2008).  The VA examination reports are thorough 
and supported by the private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

In this regard, the Board has carefully considered the 
veteran's contention that further medical inquiry should be 
conducted in this case, in particular by an independent 
medical examiner (IME).  The veteran's representative 
generally has argued that such an independent medical 
examination is warranted due to the conflicting medical 
opinions.

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME.  38 
C.F.R. § 20.901(d).  A claimant or his representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion.  38 C.F.R. § 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the veteran 
has not shown good cause, in that a complex or controversial 
medical or legal issue involved in this appeal was not 
identified in conjunction with the request.  He has proffered 
no valid reason to suggest that such a measure is necessary, 
given the well-settled law that the intra-VA claims 
adjudication process is non-adversarial.  See e.g., Moore v. 
Gober, 10 Vet. App. 436 (1997); In the Matter of the Fee 
Agreement of James W. Stanley, Jr., 10 Vet. App. 105 (1997); 
Villeza v. Brown, 9 Vet. App. 353 (1996); MacWhorter v. 
Derwinski, 2 Vet. App. 133 (1992).  Absent some cognizable 
information (i.e., not the veteran's mere surmise) that would 
suggest that the medical opinions are tainted by bias, 
further medical inquiry is not warranted.  Winsett v. West, 
11 Vet. App. 420 (1998); see Boutwell v. West, 11 Vet. App. 
387 (1998).  Second, the Board's own review of the record 
does not disclose that there is a complex or controversial 
medical or legal issue in this case.  Rather, there is 
medical evidence both for and against the claims, which, as 
discussed in detail above, varies in probative value.  This 
does not mean that there is a "controversy" in this case 
such as to warrant further opinion.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II, is denied.

Entitlement to service connection for a current eye 
disability, to include as secondary to service-connected 
diabetes mellitus, type II, is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


